Citation Nr: 1316364	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  10-48 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from December 1958 to December 1960.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied service connection for anxiety and depression.  

In March 2013, the Board remanded the matter for additional evidentiary development, recharacterizing the issue more broadly as entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (holding that the scope of a disability claim includes any disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).

For the reasons set forth below, another remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The appellant seeks service connection for a psychiatric disability, claimed as anxiety and depression.  He contends that his disability had its inception during service, as evidenced by service treatment records noting complaints of occasional nervousness.  

Alternatively, the appellant contends that his anxiety and depression are causally related to or aggravated by the pain from his service-connected disabilities, frostbite of the bilateral lower extremities, peripheral vascular disease of the right and left lower extremities, sensorimotor peripheral neuropathy of the right and left lower extremities, and degenerative joint disease of the right and left feet.  In support of his contentions in this regard, the appellant submitted private treatment records, including a June 1996 record documenting complaints of "intranquility" and tremors due to constant physical pain.  The diagnosis was general anxiety disorder.  The record on appeal also contains VA and private clinical records documenting multiple other chronic conditions, including uncontrolled diabetes mellitus, heart disease, alcohol dependence, and history of a CVA with quadrantanopsia and left carotid endarterectomy. 

The appellant was afforded a VA psychiatric examination in July 2009 at which he was diagnosed as having dementia, not otherwise specified.  The examiner indicated that the appellant exhibited cognitive impairment which overshadowed any other psychiatric symptoms and she was therefore unable to identify any other psychiatric diagnoses.  She concluded that the appellant's cognitive decline was not related to his service-connected disabilities but that she was unable to determine if there was a relationship between the appellant's claimed anxiety and depression and his service-connected disabilities.

In view of the available record, the Board remanded the matter in March 2013 for additional evidentiary development, including obtaining a medical opinion clarifying the nature and etiology of the appellant's current psychiatric disorder.  

Pursuant to the Board's remand instructions, the appellant underwent VA psychiatric examination in April 2013.  The examiner completed a disability benefits questionnaire on which she checked a box indicating that the appellant's "claimed condition was at least as likely as not...incurred in or caused by the claimed in-service injury, event, or illness."  In providing the rationale for her opinion in this regard, however, she indicated that the appellant's mental condition, vascular dementia, was caused by atherosclerosis.  She cited medical literature indicating that half of all strokes were due to atherosclerosis.  She also indicated that the appellant's "other service-connected disabilities," paralysis of sciatic nerve, degenerative arthritis, and cold injury residuals, were risk factors "in an indirect manner" since they decreased the appellant's activity level, leading to a sedentary lifestyle which increased his risk for strokes.  

The Board has carefully considered this opinion, but finds that the record remains unclear.  The claims folder indicates that service connection is not in effect for atherosclerosis.  Indeed, in an unappealed February 2009 rating decision, the RO denied service connection for a heart condition.  Under these circumstances, and given the additional inconsistencies noted above, the Board finds that a clear opinion is necessary as to whether the any current psychiatric disability is causally related to his active service or causally related to or aggravated by any of his service-connected disabilities.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should obtain from the San Juan VA Caribbean Healthcare System and affiliated facilities any additional records pertaining to the appellant for the period from February 2013 to the present, to the extent not currently on file or in Virtual VA.  

2.  After the above action has been completed, the appellant's claims folder and any additional records in the appellant's Virtual VA file should be returned to the examiner who conducted the April 2013 VA psychiatric examination, if available, for the purpose of obtaining a clarifying opinion as to the nature and etiology of all psychiatric disabilities present, to include anxiety and depression.  After reviewing the claims folder in its entirety, the examiner should provide an opinion, with supporting rationale, as to the following questions:

For each psychiatric disability identified, is it at least as likely as not (50 percent probability or more) that such disability had its onset during the appellant's period of active duty or is otherwise causally related to his active service or any incident therein?  In providing the requested opinion, the examiner must provide a rationale, including commenting on service treatment records noting occasional nervousness.  

For each psychiatric disability identified, is it at least as likely as not that such disability is causally related to any of the appellant's service-connected disabilities:  frostbite of the bilateral lower extremities, peripheral vascular disease of the right and left lower extremities, sensorimotor peripheral neuropathy of the right and left lower extremities, and degenerative joint disease of the right and left feet?  

If not, for each psychiatric disability identified, is it at least as likely as not that such disability is aggravated (permanently made worse) by any of the appellant's service-connected disabilities:  frostbite of the bilateral lower extremities, peripheral vascular disease of the right and left lower extremities, sensorimotor peripheral neuropathy of the right and left lower extremities, and degenerative joint disease of the right and left feet?

All opinions provided by the examiner must be accompanied by a detailed rationale.  

3.  If the examiner who conducted the April 2013 VA psychiatric examination is no longer available, the appellant should be scheduled for another VA psychiatric examination for the purpose of obtaining a clarifying opinion as to the nature and etiology of all psychiatric disabilities present, to include anxiety and depression.  The examiner should be asked to provide an opinion, with supporting rationale, as to the questions posed above.  

4.  Thereafter, the RO/AMC must review the record and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  The RO/AMC must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures.

5.  After undertaking any additional development deemed necessary, the RO should readjudicate claim, considering all of the evidence of record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case and given the opportunity to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



